*By the Court,

Savage. Ch. J.
I perceive no objection to entering the judgment as of the special term when it was rendered. A record is said to be a history of the most material proceedings in the cause, containing the plead*183ings, continuances, and whatever further proceedings have been had, 3 Black. Comm. 317; and it must be strictly true. The rule granted at a special term, is as valid and effectual as if granted at a general term, and consequently, if judgment is rendered, a record thereof or judgment roll may be made up and filed. Nor is there any thing in the objection that the execution is tested as of a preceding term; it is always so tested where a judgment is" entered in vacation. But the error here is, in issuing the execution against the plaintiffs individually, who sued as superintendents of the poor. This is expressly prohibited by statute, 2 R. L. 475, § 107, and the execution therefore must be set aside, but without costs to either party.